NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted April 10, 2019* 
                                 Decided April 11, 2019 
                                              
                                          Before 
 
                        AMY C. BARRETT, Circuit Judge 
                         
                        MICHAEL B. BRENNAN, Circuit Judge 
                         
                        MICHAEL Y. SCUDDER, Circuit Judge 
 
Nos. 18‐3098 & 18‐3120 
 
SANDEEP NAYAK,                                 Appeals from the United States District 
      Plaintiff‐Appellant,                     Court for the Eastern District of Wisconsin. 
                                                
      v.                                       No. 17‐CV‐1120 
                                                
JENNIFER A. FARLEY and VOITH                   Nancy Joseph, 
HOLDING INC.,                                  Magistrate Judge. 
      Defendants‐Appellees. 
                                        O R D E R 

        Sandeep Nayak, a former employee of Voith Turbo Inc. (a subsidiary of 
defendant‐appellee Voith Holding Inc.), negotiated a settlement with Voith Turbo after 
the employment relationship soured. It included a release of claims and a covenant not 
to sue. Nevertheless, Nayak has filed at least five lawsuits based on his employment 
and the settlement negotiations. All five have been dismissed. After dismissing this—
the fifth case—based on claim preclusion, the district court also granted the defendants’ 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
Nos. 18‐3098 & 18‐3120                                                                  Page  2 
 
motion for sanctions against Nayak under Federal Rule of Civil Procedure 11. We 
affirm the dismissal, but because the district court has not yet set the amount for Nayak 
to pay, we dismiss his appeal of the sanctions order for lack of jurisdiction. 
         
        Voith Turbo hired Nayak as a sales manager in 2012, and he moved from India to 
start the job. Soon after, his coworkers began to harass him, making offensive 
statements about Indians and at one point even aiming a gun at him. He took a leave of 
absence to address his mental health. With the assistance of counsel, Nayak negotiated 
a settlement agreement with Voith Turbo, and the parties agreed to end his 
employment. The agreement contained a “General Release and Waiver of Claims” and a 
covenant not to sue. Nayak signed the settlement agreement in May 2013.   
         
        Nayak then sued Voith Turbo and four employees in two lawsuits that were 
consolidated. Nayak v. Herbison, No. 1:14‐CV‐02211, 2015 WL 11605255 (M.D. Pa. May 
26, 2015) (consolidating with Nayak v. Voith Turbo, Inc., No. 1:14–CV–01053). Nayak’s 
claims in those suits (including discrimination, wrongful termination, breach of 
contract, and fraud) were based on his employment and the negotiation of the 
settlement. Ultimately, the District Court for the Middle District of Pennsylvania 
determined that the release of claims that Nayak signed was valid and that it covered 
his claims against Voith Turbo and its employees. Nayak v. Voith Turbo, Inc., 
No. 1:14‐CV‐01053, 2017 WL 9485536 (M.D. Pa. Jul. 19, 2017), adopted by 2017 WL 
4230923 (M.D. Pa. Sep. 25, 2017). Nayak also filed, and lost, at least two cases against his 
former attorneys, who had negotiated the settlement with Voith Turbo. 
         
        Nayak later filed this case in the Eastern District of Wisconsin. He again asserted 
claims based on his employment with Voith Turbo and the negotiation of the settlement 
agreement. This time, however, he sued the parent company and its in‐house counsel, 
seeking relief primarily on theories that corporate counsel had aided and abetted a 
breach of contract and numerous torts. The defendants moved to dismiss the suit for 
failure to state a claim upon which relief could be granted, see FED. R. CIV. P. 12(b)(6), 
and moved for sanctions, see FED. R. CIV. P. 11(c)(2). The district court determined that 
Nayak’s suit was barred by the doctrine of claim preclusion and dismissed the 
complaint. The court also concluded that, at this point, Nayak knows that he cannot 
obtain relief in court and filed this lawsuit for an improper purpose. The court granted 
the motion for sanctions and ordered Nayak to pay the defendants’ attorneys’ fees and 
expenses. The court further ordered the clerk not to accept any new filings from Nayak 
until he pays the sanction. See Support Sys. Intʹl, Inc. v. Mack, 45 F.3d 185, 187 (7th Cir. 
Nos. 18‐3098 & 18‐3120                                                                   Page  3 
 
1995). Before the defendants submitted an accounting of their fees, Nayak separately 
appealed the dismissal and the sanctions order, and we consolidated the appeals. 
         
        We review de novo a dismissal based on claim preclusion. Bernstein v. Bankert, 
733 F.3d 190, 225 (7th Cir. 2013). Claim preclusion is an affirmative defense best 
addressed under Rule 12(c), but the invocation of Rule 12(b)(6) in this case “is of no 
consequence” because the district court had before it everything necessary to rule on 
the defense. Carr v. Tillery, 591 F.3d 909, 913 (7th Cir. 2010); accord Walczak v. Chi. Bd. of 
Educ., 739 F.3d 1013, 1016 n.2 (7th Cir. 2014). Because a federal court entered the prior 
judgment, we apply the federal rule of claim preclusion, which has three elements: 
(1) identity or privity of the parties; (2) identity of the claims; and (3) a final judgment 
on the merits in the previous suit. Adams v. City of Indianapolis, 742 F.3d 720, 736 
(7th Cir. 2014).   
         
        Nayak argues that claim preclusion cannot apply because he has not filed any 
previous lawsuits against these precise defendants. But “[i]t is the identity of interest 
that controls in determining privity, not the nominal identity of the parties.” Huon 
v. Johnson & Bell, Ltd., 757 F.3d 556, 559 (7th Cir. 2014) (quoting Chi. Title Land Tr. Co. 
v. Potash Corp. of Saskatchewan Sales Ltd., 664 F.3d 1075, 1080 (7th Cir. 2011)). Here, the 
attachments to Nayak’s own complaint demonstrate that Voith Turbo and Voith 
Holding—for which Farley was associate counsel—are part of the Voith Group of 
Companies. As the district court correctly ruled, Farley, Voith Turbo, and Voith 
Holding all share the same legal interests. See Chi. Title Land Tr. Co., 664 F.3d at 1080.   
         
        Second, Nayak’s claims in the present suit arise out of his employment, its 
termination, and the negotiation of the settlement, as did his suits against Voith Turbo 
and its attorneys, fulfilling the second element. See Matrix IV, Inc. v. Am. Nat. Bank & Tr. 
Co. of Chi., 649 F.3d 539, 547 (7th Cir. 2011). Although Nayak argues that he brought 
new claims, claim preclusion is not concerned with the labels that litigants use for their 
claims; we look to the events on which the claims are based. See id. at 547–48. Moreover, 
the doctrine bars not only claims actually decided in the prior suit, but also all other 
claims that could have been brought. Id. at 547. 
         
        Third, the district court in Pennsylvania determined that the release blocked 
Nayak’s previous suits against Voith Turbo, and it dismissed them for failure to state a 
claim. See Nayak, 2017 WL 4230923 at *2. Because dismissal for failure to state a claim is 
a resolution on the merits, FED. R. CIV. P. 41(b); Federated Depʹt Stores, Inc. v. Moitie, 
Nos. 18‐3098 & 18‐3120                                                                 Page  4 
 
452 U.S. 394, 399 n.3 (1981), the district court’s application of claim preclusion was 
proper, and Nayak is barred from bringing this suit. 
         
        Finally, Nayak argues that, regardless of the amount of the defendants’ 
attorneys’ fees and expenses, the order granting the motion for sanctions was improper 
and is therefore “ripened” for review. But an order granting monetary sanctions under 
Rule 11 is an appealable decision only if it clearly specifies (1) who is to pay the 
sanction, (2) who is to receive it, and (3) the amount. See TMF Tool Co. v. Muller, 913 F.2d 
1185, 1188 (7th Cir. 1990). Here, the district court’s order announced that Nayak must 
pay the defendants’ “reasonable attorneys’ fees and expenses,” but it did not specify 
whether the defendants or the attorneys themselves would receive the sanction, and it 
did not specify the amount. Therefore, the sanctions order is not a final decision within 
the meaning of 28 U.S.C. § 1291, and we do not have jurisdiction over that appeal. 
See Feldman v. Olin Corp., 692 F.3d 748, 758 (7th Cir. 2012) (order granting motion for 
sanctions was nonfinal because it explicitly reserved the calculation of fees); McCarter 
v. Ret. Plan for Dist. Managers of Am. Family Ins. Grp., 540 F.3d 649, 654 (7th Cir. 2008). To 
answer a concern in Nayak’s brief, however, we do not understand the district court’s 
ban on “new filings” to prevent him from filing a new notice of appeal after the final 
sanctions order.   
         
        Accordingly, we DISMISS appeal No. 18‐3098, and in appeal No. 18‐3120, we 
AFFIRM the judgment.